IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


P.F-G,

                Appellant,

 v.                                                            Case No. 5D17-3675

DEPARTMENT OF EDUCATION,
DIVISION OF VOCATIONAL REHABILITATION,

                Appellee.

_________________________________________/

Opinion filed July 20, 2018

Administrative Appeal from the
Department of Education,
Division of Vocational Rehabilitation.

P.F-G., Clermont, Pro se.

Brent McNeal, Florida Department of
Education, Tallahassee, for Appellee.


PER CURIAM.

         P. F-G. appeals the dismissal, with prejudice, of her amended petition challenging

the use of an unadopted rule in vocational rehabilitation proceedings, filed pursuant to

section 120.56(4), Florida Statutes (2017). Appellant raises several issues on appeal, but

we only address the arguments that were preserved.1 First, Appellant asserts the State



         1Appellant also argued that the order dismissing the original petition was legally
insufficient and that DOAH erred by not conducting a hearing to determine whether
of Florida Division of Administrative Hearings ("DOAH") erred by dismissing her initial

petition when she alleged sufficient facts to challenge the unadopted rule. Second,

Appellant argues that DOAH erred by dismissing her amended petition with prejudice

because section 120.569, Florida Statutes (2017), does not expressly state that DOAH

may dismiss with prejudice in this situation. We disagree and, therefore, affirm on both

grounds.

       After receiving assistance for her undergraduate degree, Appellant returned to the

Florida Department of Education, Division of Vocational Rehabilitation ("Division"),2

seeking further assistance to attend law school. The Division denied her request, and

Appellant brought this petition, challenging the Division's use of the Counsel Policy

Manual. Appellant argued that section 13.01 of the Policy Manual is an unadopted rule

"because it implements, interprets, or prescribes law or policy or describes the procedure

or practice requirements," of the Division.

       On September 22, after conducting a telephonic hearing, DOAH dismissed the

petition, with leave to amend within ten days. Appellant untimely filed her amended

petition on October 2 at 6:22 p.m. According to Florida Administrative Code 28-106.104

(3), "[a]ny document received by the office of the agency clerk before 5:00 p.m. shall be

filed as of that day but any document received after 5:00 p.m. shall be filed as of 8:00

a.m. on the next regular business day." Therefore, the amended petition was treated as



equitable tolling should apply to her untimely filed amended petition. However, Appellant
failed to preserve these issues because she did not raise the specific arguments below.
See Stueber v. Gallagher, 812 So. 2d 454, 456 (Fla. 5th DCA 2002) ("In administrative
appeals a claim of error cannot be raised for the first time on appeal.").
       2 The Division is the administrative body responsible for compliance with the
federal Vocational Rehabilitation Act. See 29 U.S.C. § 701; § 413.202, Fla. Stat. (2017).
                                              2
though it was filed at 8:00 a.m. on October 3. The Division moved to dismiss with prejudice

the amended petition because it was untimely. Appellant responded that the amended

petition was late due to excusable neglect. Ultimately, DOAH dismissed the amended

petition, stating that Appellant did not argue for equitable tolling of the deadline, excusable

neglect does not apply in administrative proceedings, and Appellant had the opportunity

to file for an extension but chose not to do so. Appellant appeals that decision.

       According to section 120.56, Florida Statutes (2017);

              Any person substantially affected by an agency statement that
              is an unadopted rule may seek an administrative
              determination that the statement violates s. 120.54(1)(a). The
              petition shall include the text of the statement or a description
              of the statement and shall state facts sufficient to show that
              the statement constitutes an unadopted rule.

       Despite Appellant's assertion that she alleged sufficient facts to challenge the

unadopted rule, the original petition was riddled with conclusory statements, without any

factual basis to support her claims. Accordingly, DOAH properly dismissed the petition

because Appellant failed to allege facts to establish that the challenged statements

constitute unadopted rules. See id.

       In addition, DOAH did not err in dismissing Appellant's amended petition as

untimely. Appellant was afforded one opportunity to amend her petition pursuant to

section 120.569(2)(c), but she filed her amended petition late. As such, DOAH was

required to dismiss her amended petition as untimely and was free to dismiss the petition

with prejudice because it had already given Appellant the opportunity to amend. See §

120.569(2)(c), Fla. Stat. (2017) ("A petition shall be dismissed if it is not in substantial

compliance with these requirements or it has been untimely filed. Dismissal of a petition

shall, at least once, be without prejudice to petitioner's filing a timely amended petition

                                              3
curing the defect, unless it conclusively appears from the face of the petition that the

defect cannot be cured."). Accordingly, we affirm the dismissal with prejudice of

Appellant's untimely filed amended petition.

      AFFIRMED.


COHEN, C.J., SAWAYA and WALLIS, JJ., concur.




                                               4